Exhibit 10.1
 
Termination of Investment Agreement and Registration Rights Agreement




Party A:                      China Sun Group High-tech Development Co., Ltd.
(“Party A”)


Party B:                      Wealthy International Investment Ltd. (“Party B”)




Party A and Party B signed an investment agreement and registration rights
agreement on August 18, 2010 and also filed the Form 8-K in the SEC.  However,
during the implementation of the work, both parties have noticed that some
shareholders disagreed on this financing and both parties have the difficulties
to reach a consensus on the amendments of the agreement terms.  After the
carefully  consideration of this agreement, to ensure the interest of
shareholders and to seek the best investment, both parties have agreed
immediately to terminate the investment agreement and registration rights
agreement under the premise of friendship and understanding.
WHEREAS, both Parties agree to terminate the investment agreement and
registration rights agreement and its contents which have been signed on 18
August 2010, as effective today 13th September, 2010;
WHEREAS, both Parties agree that Party A will pay for the 20,000 RMB fees of due
diligence during the period;
WHEREAS, both Parties agree that since the signing of this agreement shall not
be liable for any termination of legal proceedings, the legal responsibility;
WHEREAS, once both parties signed an agreement for termination, the document
will be immediately submitted to the law firm, who will be taking in charge of
the relevant reporting procedures.
 

 Signature of Party A: Signature of Party B:     Date:  September 13, 2010 
Date: September 13, 2010

 
                                                                                                


                                                                                